NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 1 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-55131

                Plaintiff-Appellee,             D.C. Nos. 3:16-cv-01563-WQH
                                                          3:94-cr-00023-WQH-1
 v.
                                                MEMORANDUM*
RONALD DAVID JONES, JR.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                     Argued and Submitted February 12, 2018
                              Pasadena, California

Before: McKEOWN and WARDLAW, Circuit Judges, and QUIST,** District
Judge.

      Defendant, Ronald David Jones, Jr., appeals from the district court’s order

denying his motion pursuant to 28 U.S.C. § 2255. We have jurisdiction under 28

U.S.C. § 1291. We review the denial of a section 2255 motion de novo, United



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Gordon J. Quist, United States District Judge for the
Western District of Michigan, sitting by designation.
States v. Reves, 774 F.3d 562, 564 (9th Cir. 2014), and we affirm.

      In 1994, following convictions of armed bank robbery, in violation of 18

U.S.C. § 2113(a) and (d), knowing use of a firearm during the bank robbery, in

violation of 18 U.S.C. § 924(c), and felon in possession of a firearm, in violation of

18 U.S.C. § 924(g), the district court sentenced Jones as an armed career criminal

pursuant to the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 922(e).

Jones’s three ACCA predicate convictions included robbery and attempted robbery

in violation of California Penal Code §§ 211 and 611/211. Jones argues that after

Johnson v. United States, — U.S. —, 135 S. Ct. 2551 (2015), and Welch v. United

States, — U.S. —, 136 S. Ct. 1257 (2016), he no longer has three qualifying

convictions required to trigger the enhanced sentence under the ACCA. Jones

further argues that federal armed bank robbery is not a “crime of violence” under

the force/elements clause in 18 U.S.C. § 924(c)(3)(A).

      Jones may not rely on the rule announced in Johnson to attack his California

robbery convictions as ACCA predicates because the district court relied “on a

constitutionally valid legal theory” in sentencing Jones. United States v. Geozos,

870 F.3d 890, 895 (9th Cir. 2017). Although the district court “suppose[d] [that]

it’s safer to say [that attempted robbery] presents a serious potential risk of

physical injury to another because you’re talking about an attempt,” in the end, the

court held that “attempted robbery . . . is in fact a predicate violent felony under 18


                                           2
U.S.C. 924(e) either (1) or (2).” The district court’s reliance on an invalid ground

as well does not undermine its finding of a violent felony because a predicate

conviction need only meet one of the ACCA’s definitions of “violent felony.”

      Finally, our recent decision in United States v. Watson, — F.3d —, 2018

WL 650990 (9th Cir. Feb. 1, 2018), forecloses Jones’s argument that armed bank

robbery is not a “crime of violence” under the force/elements clause of 18 U.S.C. §

924(c)(3).

             AFFIRMED.




                                          3